Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US Pub No.: 2010/0174219) in view of Polinsky (US Pub No.: 2017/0361150).
Regarding claim 1, Franke (US Pub No.: 2010/0174219) would disclose a leg brace configured to be attached to a leg of a user (disclosed in [0049] and shown in figure 1A), comprising: a thigh link extending along a thigh of the user (being the upper part of figure 1A at part 138. This is shown in figure 1D); and a lower-leg link (part 108 in figures 1A and 1B) rotatably connected to the thigh link (rotatable coupling via the hinge 136 in figure 1A) and extending along a lower leg of the user (shown in figures 1A and 1B) 
However, Franke does not disclose an instance wherein a handle is provided in the thigh link, the handle being configured to project forward when the user is in the sitting position. Instead, Polinsky (US Pub No.: 2017/0361150) does teach an instance wherein a handle is provided in the thigh link (a handle for a rigging system is disclosed in the abstract with the background [0003] disclosing a patient interface. Here, it is argued that the handle could interface to the thigh link of Franke), the handle being configured to project forward when the user is in the sitting position (the handle with part 112 in figures 1A-1C could be forward of the thigh link of Franke, thereby projecting forward when a user is sitting). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of Polinsky into the device of Franke to provide a means to support a user’s weight while the user performs a movement (in the case of Polinsky, a resistance exercise is disclosed in [0038]). Here, it is argued that, as the user of the brace of Franke would be performing a walking, sitting, and standing motions, the handle of Polinsky would be able to support a portion of the users weight during said motions when the handle is incorporated into the brace of Franke.
Regarding claim 2, Franke in view of Polinsky teach the leg brace according to Claim 1, wherein Franke teaches that the thigh link and the lower-leg link are connected to each other near the knee joint of the user (shown in figure 1A, where part 136 is taken to be about a knee as a knee is depicted later in figure 2A).
However, Franke does not teach an instance wherein the thigh link and the handle are also connected to each other near the knee joint. Instead, Polinsky does teach an instance wherein the thigh link and the handle are also connected to each other near the knee joint (it is argued that the handle of Polinsky could be attached to the device of Franke about the knee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of Polinsky into the device of Franke to provide a means to support a user’s weight while the user performs a movement (in the case of Polinsky, a resistance exercise is disclosed in [0038]). Here, it is argued that, as the user of the brace of Franke would be performing a walking, sitting, and standing motions, the handle of Polinsky would be able to support a portion of the users weight during said motions when the handle is incorporated into the brace of Franke.
Regarding claim 4, Franke in view of Polinsky does teach the leg brace according to Claim 1, further comprising two thigh links arranged so as to sandwich a thigh of the user therebetween in the left/right direction of the user (figure 1A, it is argued that 138 would be considered one thigh link where part 158 could be defined as another thigh link to sandwich the user’s thigh in the brace. Additionally, 144 and 146 could be considered opposing thigh links as well), 
However, Franke does not teach an instance wherein the handle is disposed so as to connect the two thigh links to each other. Instead, Polinsky does teach a handle that is disposed so as to connect the two thigh links to each other (as the handle is attached to the rest of the device of Polinsky via the two straps 114 in figures 1A-1C, it is argued that the two straps could be used to interface the handle of Polinsky with the two thigh links of Franke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of Polinsky into the device of Franke to provide a means to support a user’s weight while the user performs a movement (in the case of Polinsky, a resistance exercise is disclosed in [0038]). Here, it is argued that, as the user of the brace of Franke would be performing a walking, sitting, and standing motions, the handle of Polinsky would be able to support a portion of the users weight during said motions when the handle is incorporated into the brace of Franke.
Regarding claim 7, Franke in view of Polinsky teaches the leg brace according to claim 1, wherein the handle can extend and contract in a longitudinal direction (it is argued that the handle of Polinsky could extend longitudinally from the brace of Franke and contract as the handle is attached to the brace via the straps of Polinsky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of Polinsky into the device of Franke to provide a means to support a user’s weight while the user performs a movement (in the case of Polinsky, a resistance exercise is disclosed in [0038]). Here, it is argued that, as the user of the brace of Franke would be performing a walking, sitting, and standing motions, the handle of Polinsky would be able to support a portion of the users weight during said motions when the handle is incorporated into the brace of Franke.
Regarding claim 8, Franke in view of Polinsky teaches the leg brace according to Claim 1, wherein Polinsky the handle is configured to be switchable between a first posture in which the handle projects forward when the user is in the sitting position and a second posture in which the handle extends along the thigh link when the user is in the sitting position (as the handle of Polinsky would be attached to the device of Franke with straps, it is argued that the position of the handle of Polinsky would be able to be changed when a person is in a different position or posture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of Polinsky into the device of Franke to provide a means to support a user’s weight while the user performs a movement (in the case of Polinsky, a resistance exercise is disclosed in [0038]). Here, it is argued that, as the user of the brace of Franke would be performing a walking, sitting, and standing motions, the handle of Polinsky would be able to support a portion of the users weight during said motions when the handle is incorporated into the brace of Franke.
Claim(s) 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US Pub No.: 2010/0174219) in view of Polinsky (US Pub No.: 2017/0361150) in further view of Fagan (US Patent No.: 10,583,063).
Regarding claim 3, Franke in view of Polinsky teach the leg brace according to claim 1. However, said prior art does not teach an instance wherein the handle is disposed in the thigh link in a cantilevered manner. Instead, Fagan (US Patent No.: 10,583,063) teaches a handle (figure 1 part 102 is operated by a user’s hand in figure 1) disposed in the thigh link (while part 101 interfaces with part 102 that is at a hip in figure 1, it is argued that the handle member can be incorporated on the thigh link of Franke) in a cantilevered manner (handle 102 is connected part 101 in a cantilevered manner in figure 1. It is also argued that the handle can be connected to the thigh link in place of the handle of Polinsky in a cantilevered manner as well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of Fagan into the combination of Franke and Polinsky for the purpose of providing a manual walk assistance that would utilize the handles as per column 2 lines 12-17. Here, it is argued that, as the handle appears to be rotating a joint, the handle of Fagan can be incorporated to manipulate the knee joint of Franke to then drive motion about said joint.
Regarding claim 5, Franke in view of Polinsky does teach the leg brace according to claim 1, wherein Polinsky teaches that the handle is detachably disposed in the thigh link (as Polinsky teaches that the handles comprise straps in [0042] that are attached via a strap loop to a handle link 116 in [0042], it is argued that the straps could be detached from said loop).
With respect to a removable handle per se, Fagan also teaches a detachable handle part 102 in column 2 lines 38-56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a means to detach a handle like with the handle of Fagan as this would allow for a replacement of the handle if a new handle is needed, as well as provide for operation of a device without a handle. 
Regarding claim 6, Franke in view of Polinsky and Fagan would teach the leg brace according to claim 5, wherein Polinsky would teach that an attaching/detaching part is formed in the thigh link (the attaching and detaching part that part 114, that is attached to the handle 110, is attached to in Franke would be at the thigh brace), the attaching/detaching part being configured to attach/detach the handle to/from the thigh link (It stands to reason that, as parts 114 are attached to part 180 in figure 7, that the straps can be detached from part 180 to create an attachable and detachable link). Here, while it is noted that parts 115a and 115b may be formed as permanently fixed loops in [0057], the word ‘may’ implies that the loops may not be adhered together, which then implies that they can be separated from each other to allow for a removal of parts 114 from part 180 and the opening therein.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US Pub No.: 2010/0174219) in view of Polinsky (US Pub No.: 2017/0361150) and Fagan (US Patent No.: 10,583,063) in further view of Rhodes (US Pub No.: 2015/0164673).
Regarding claim 9, Franke in view of Polinsky and Fagan teach the brace according to claim 6.  However, said prior art does not teach a garment with an opening formed therein, the garment being configured to be put on a leg of a user, to which the leg brace according to Claim 6 is attached, so as to cover the leg brace, the opening conforming to the attaching/detaching part.
Instead, Rhodes (US Pub No.: 2015/0164673) does teach a garment with an opening formed therein, the garment being configured to be put on a leg of a user, to which the leg brace according to claim 6 is attached, so as to cover the leg brace, the opening conforming to the attaching/detaching part (being the cover 14 defined in [0017] with an opening about the knee at part K. As the handle of Polinsky would interface with the thigh links of Franke, it is argued that the opening of Rhodes would conform to the attachment means of Polinsky. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of 14 of Rhodes into the combination of Franke and Polinsky for the purpose of providing a cover to protect the bracing elements of Franke. Additionally, part 14 is disclosed to have an adjustable rigidity via a MAR cell in [0019], which would provide a benefit as it would allow for the material properties of the cover to be adjusted. 
Regarding claim 10, Franke in view of Polinsky and Rhodes teach the garment according to claim 9, with Rhodes comprising an opening cover configured to cover the opening (figure 5 part 320 appears to extend over the knee joint.  As such, this part would act as a c over despite being disclosed as an MAR pack in [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of 14 of Rhodes into the combination of Franke and Polinsky for the purpose of providing a cover to protect the bracing elements of Franke. Additionally, part 14 is disclosed to have an adjustable rigidity via a MAR cell in [0019], which would provide a benefit as it would allow for the material properties of the cover to be adjusted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (US Patent No.: 9,375,377) teaches a lower leg bracing assembly in figure 1. Kramer (US Pub No.: 2019/0142679) teaches a knee flexion device with a handle 104 to be operated by a user’s hands, shown in figure 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774